Case: 20-11132    Document: 00516306440       Page: 1    Date Filed: 05/04/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      May 4, 2022
                               No. 20-11132
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk


   In the Matter of William Paul Burch

                                                                    Debtor,

   William Paul Burch,

                                                                 Appellant,

                                    versus

   America’s Servicing Company; Homeward Residential,
   Incorporated; Ocwen Loan Servicing; Select Portfolio
   Servicing; Wells Fargo; Areya Holder; Bank of
   America; Chase Bank of Texas; Federal National
   Management Association; Seterus, Incorporated;
   Freedom Mortgage Corporation; Hughes, Watters &
   Askanase, L.L.P.; Loan Care Servicing Center;
   Rushmore Loan Management Services, L.L.C.; WL Ross
   and Company, L.L.C.;


                                                                  Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 4:20-CV-1008
Case: 20-11132      Document: 00516306440           Page: 2   Date Filed: 05/04/2022




                                     No. 20-11132


   Before Haynes, Duncan and Engelhardt, Circuit Judges.
   Per Curiam:*
          William Paul Burch appeals from the district court’s dismissal of his
   appeal arising from a proceeding in the bankruptcy court for the Northern
   District of Texas. The bankruptcy appeal was dismissed without prejudice
   after Burch failed to pay the required filing fee.
          Burch has moved to remand the case to the district court. He asserts
   that he now can pay the filing fee because his financial situation has improved.
   Burch further seeks a remand to substitute defendants and to consolidate the
   district court case with another action in which he has paid the filing fee.
          Also, Burch moves to proceed in forma pauperis (IFP) on appeal. To
   proceed IFP, a litigant must be economically eligible, and his appeal must not
   be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). If the appeal
   is frivolous, this court will dismiss it. See Baugh v. Taylor, 117 F.3d 197, 202
   n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
          Even before Burch’s concessions regarding his improved financial
   situation, we concluded that he was not financially eligible to proceed IFP on
   appeal. See Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 293 (5th Cir.
   2021). Also, his conclusional assertions effectively fail to identify any error
   in the dismissal of his bankruptcy appeal for failing to pay the filing fee, and
   he otherwise has not shown a nonfrivolous issue on appeal. See Carson, 689
   F.2d at 586. Thus, the motion to proceed IFP is denied, and the appeal is
   dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.
   His motion to remand is denied.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-11132      Document: 00516306440           Page: 3    Date Filed: 05/04/2022




                                     No. 20-11132


          Because Burch failed to heed our prior sanctions warnings and our
   direction to withdraw any pending appeals that were frivolous, we previously
   imposed monetary sanctions. Burch v. Select Portfolio Servicing, Inc. (Matter
   of Burch), No. 20-11171, 2022 WL 212836, *1 (5th Cir. Jan. 24, 2022)
   (unpublished) ($250 sanction); Burch v. America’s Servicing Company (Matter
   of Burch), No. 20-11074, 2021 WL 5286563, *1 (5th Cir. Nov. 12, 2021)
   (unpublished) ($100 sanction). Burch, who has paid the monetary sanctions,
   has repeatedly ignored our admonitions, and we conclude that an additional
   monetary sanction is warranted. Burch is hereby ordered to pay $500.00 to
   the clerk of this court. The clerk of this court and the clerks of all courts
   subject to the jurisdiction of this court are directed to return to Burch unfiled
   any submissions he should make until the sanction imposed in this matter is
   paid in full.
          We again warn Burch that additional frivolous or abusive filings in this
   court, the district court, or the bankruptcy court will result in the imposition
   of further sanctions. Burch is once again admonished to review any pending
   appeals and to withdraw any that are frivolous.
          MOTIONS           DENIED;           APPEAL          DISMISSED         AS
   FRIVOLOUS;            SANCTIONS            IMPOSED;           ADDITIONAL
   SANCTION WARNING ISSUED.




                                          3